Citation Nr: 0712096	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  00-06 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diverticulitis.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right chest and lung with resection of 
the fifth rib, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for arthritis of the 
cervical spine at C5-6 with sensory manifestations of the 
right arm, currently evaluated as 20 percent disabling.

4.  Entitlement to an extra-schedular rating for residuals of 
a gunshot wound of the right chest and lung with resection of 
the fifth rib.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945, and from May 1946 to July 1969.
 
This case was most recently before the Board of Veterans' 
Appeals (Board) in November 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, so that additional 
development could be undertaken. The case was remanded in 
March 2001. 
 
As noted in the March 2001 and November 2003 remands, the 
veteran is shown to have raised a claim of entitlement to 
service connection for diverticulosis in July 1997, and that 
such claim was thereafter incorrectly adjudicated by the RO 
as a claim for service connection for diverticulitis, the 
denial of which forms the basis of at least a portion of the 
instant appeal. Inasmuch as the claim for diverticulosis has 
yet to be adjudicated by the RO, as requested on two prior 
occasions by the Board, the matter is again referred to the 
RO for prompt appropriate development and adjudication.
 
 
FINDINGS OF FACT
 
1. It is not shown that the veteran currently has 
diverticulitis.
 
2. The veteran's residuals of a right chest and lung gunshot 
wound, with fifth rib resection, are not productive of 
pulmonary function test findings reflective of FEV-1 of 40 to 
55 percent predicted, or FEV-1/FVC of 40 to 55 percent 
predicted, or DLCO (SB) 40 to 55 percent predicted or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).
 
3. Prior to September 23, 2002, the veteran's cervical 
disorder was manifested by a severe limitation of motion, but 
cervical ankylosis was not demonstrated.
 
4. Since September 23, 2002, the veteran's cervical spine 
disorder has not been manifested by unfavorable cervical 
ankylosis.
 
5.  The veteran receives a separate compensable evaluation 
for right forearm ulnar neuritis with partial sensory loss, 
but no appeal has been submitted with respect to that 
assigned rating. 
 

CONCLUSIONS OF LAW
 
1. Diverticulitis was neither incurred or aggravated during 
active duty service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).
 
2. The criteria for an evaluation in excess of 30 percent for 
residuals of a gunshot wound of the right chest and lung, 
with resection of the fifth rib, have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.20, 4.97, Diagnostic Code (Code) 6843 
(2006).
 
3. Resolving reasonable doubt in the veteran's favor, the 
criteria for a 30 percent rating for cervical arthritis at 
C5-6 with right arm sensory manifestations arm are met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.71a, 4.124a, Diagnostic Codes (Codes) 
5237, 5242 (2006), 38 C.F.R. § 4.71a, Codes 5003, 5287, 5290 
(2002).
 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Preliminary Matters
 
On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  Under the VCAA, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b) 
(2).  Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.  An April 2004 letter satisfied 
these criteria.
 
The United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also includes a duty to 
notify the appellant how a disorder is rated and how an 
effective date is assigned.  The veteran was provided this 
notice as part of a September 2006 supplemental statement of 
the case (SSOC). 
 
VA has secured all available pertinent evidence and conducted 
all appropriate development.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  
 
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In this case, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Still, assuming arguendo that there is such 
evidence, the Board finds that while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  
 
Notice required by 38 U.S.C.A. § 5103(a) must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow that sequence as it pertains to the 
instant claims, any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  Here the April 2004 letter, 
together with the September 2006 SSOC fully complied with the 
requirements of 38 U.S.C.A. § 5103(a).  
 
Finally, the appellant was provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to the VA notice.  Therefore, the actions taken by VA 
have essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  
 
Service Connection - Diverticultis
 
Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).
 
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.
 
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
 
The service medical records, to include the reports various 
examinations dated in September 1945, April 1949, July 1954, 
March 1964, and July 1968, reflect no symptomatology 
consistent with diverticulitis.  Spastic colon was diagnosed 
in December 1970, and "[c]onsider colon lesion" was diagnosed 
in May 1971. 
 
A December 1984 VA X-ray report shows negative upper 
gastrointestinal series findings.
 
The diverticulum is an abnormal pouch opening from a hollow 
organ, such as the intestine.  Kirwin v. Brown, 8 Vet. App. 
148, 152 (1995); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
499, 500 (28th ed. 1994). 
  
A June 1997 VA medical record problem list includes a 
reference to diverticulosis. 
 
The veteran submitted a claim for diverticulosis in July 
1997. 
 
A June 1997 VA colonoscopy report shows findings reflective 
of extensive diverticulosis.
 
The report of a July 2002 VA digestive conditions 
examination shows that both endoscopic and colonoscopic 
examinations conducted in June 2002 were normal. Chronic 
constipation, not characteristic of diverticulitis, was 
diagnosed. While efforts to obtain these June 2002 VA 
clinical records by the RO have proven unsuccessful, the 
probative value of the July 2002 VA examiner's opinion as to 
the non-existence of diverticulitis is not affected by the 
absence of this records. 
 
Following review of the complete evidentiary record, the 
Board finds that service connection for diverticulitis is not 
warranted.  In this respect, the service medical records are 
devoid of any pertinent findings. The post service evidence 
does not show a diagnosis of diverticulitis provided by a 
medical professional, or objective evidence of a chronic 
disability due to diverticulitis. While the record includes 
the appellant's February 2000 complaints of a "chronic GI 
[gastrointestinal] condition," in the absence of proof of a 
present disability, there cannot be a valid claim of service 
connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). Although the veteran has testified that he believes 
he has a disability manifested by gastrointestinally-based 
symptoms as a result of his military service, as a layperson 
he is not competent to establish this by his own assertions. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). The 
preponderance of the evidence is against this claim, and it 
must be denied. 
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert.
 
Increased Ratings
 
Generally
 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
 
When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.
 
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.
 



Residuals of a Gunshot Wound of the Right Chest and Lung
with Resection of the Fifth Rib
 
The veteran's residuals of a gunshot wound of the right chest 
and lung with resection of the fifth rib are currently 
evaluated as 30 percent disabling by analogy under 38 C.F.R. 
§§ 4.20, 4.97, Code 6843.  Code 6843 pertains to a traumatic 
chest wall defect, pneumothorax, hernia, etc. 
 
Under 38 C.F.R. § 4.97, Code 6843 a  30 percent evaluation 
requires FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent 
predicted.
 
A 60 percent evaluation requires FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40 to 55 percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardio respiratory limit).
 
Note 3 following the General Rating Formula for Restrictive 
Lung Disease states that: Gunshot wounds of the pleural 
cavity with bullet or missile retained in lung, pain or 
discomfort on exertion, or with scattered rales or some 
limitation of excursion of diaphragm or of lower chest 
expansion shall be rated at least 20 percent disabling. 
Disabling injuries of shoulder girdle muscles (Groups I to 
IV) shall be separately rated and combined with ratings for 
respiratory involvement. Involvement of Muscle Group XXI 
(Diagnostic Code 5321), however, will not be separately 
rated.
 
The service medical records include a March 1955 clinical 
record narrative summary which shows that the veteran was 
accidentally shot through the right chest by two 50 caliber 
slugs. It was determined that he had incurred an injury to 
the right lung and to the left chest wall. An April 1955 
clinical record cover sheet shows that the right chest and 
lung perforating gunshot wound included arterial involvement 
but no nerve involvement. No artery nor nerve involvement of 
the right upper and lower lobe of the right lung was 
reported. 
 
A January 1970 rating decision shows that a 20 percent rating 
was assigned under Code 6818 for gunshot wound residuals of 
the right chest and lung. The veteran did not perfect an 
appeal to this decision.
 
An August 1973 rating decision increased to 30 percent the 
disability rating assigned, by analogy to Code 6818, for 
residuals of a right chest and lung gunshot wound. The 
disorder was recharacterized to include consideration of 
resection of the fifth rib. Again, he did not perfect an 
appeal to this decision.
 
The veteran sought an increased rating for his service-
connected disorder in May 1997. 
 
The report of an August 2002 VA muscles examination shows 
that the veteran denied chest pain and or shortness of 
breath. No restriction of activities was reported. 
Examination showed a right thoracotomy scar. The lungs were 
clear to auscultation and percussion. 
 
The veteran was afforded a VA examination in August 2006. He 
was noted to have developed Alzheimer's dementia two years 
earlier. The examiner noted that the veteran was poor at 
following instructions and was either unwilling or unable to 
assist at times throughout the examination. The veteran was 
in a wheelchair. Examination of the right chest gunshot wound 
residuals showed a flat nontender scar approximately 12 to 14 
inches long. No apparent underlying attachment to the 
subcutaneous tissue was noted. Also, no apparent muscle loss 
below the scarring or around the scar was appreciated. The 
scar was also neither ulcerated or unstable. The examiner 
mentioned that there was no objective signs of pain in the 
right chest wall. The examiner, while unable to induce the 
veteran to inhale deeply.  Still, he breathed normally, and 
that normal lung sounds were demonstrated throughout, without 
rales, rhonchi, or wheezes. The veteran was in no distress, 
and a definite absence of respiratory distress was observed. 
Overall lassitude, lack of responsiveness, weakened movement, 
and incoordination were all noted; however, these symptoms 
were attributed to the veteran's nonservice connected 
Alzheimer's dementia, and not to the gunshot wound residuals. 
Beyond the scar the examiner noted that the only objective 
abnormality which was associated with the wound was flaring 
or winging of the right scapula.
 
The examiner added that VA pulmonary function testing 
accomplished in April 2001 was within normal limits. Due to 
his physical condition in August 2006, the examiner was 
unable to have the veteran perform pulmonary function tests. 
The supplied diagnosis was old gunshot wound of the right 
side of the chest with thoractomy and removal of an 
apparently small amount of upper lobe lung tissue. The 
condition was noted to be stable since that time, with 
apparent normal function as evidenced by the 2001 pulmonary 
test findings. The examiner also commented that no 
discernable related muscle weakness or impairment other than 
that associated with his generalized weakness and lassitude 
due to Alzheimer's disease was indicated. In an August 2006 
addendum the examiner found no evidence that the veteran used 
oxygen therapy, or that he suffered from cor pulmonale, right 
ventricular hypertrophy, or pulmonary hypertension or acute 
respiratory failure. 
 
In order to receive an increased rating the evidence must 
show pulmonary test findings indicative of FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardio respiratory 
limit).  The medical evidence of record, as comprehensively 
discussed above, does not show this to be the case.  While 
the veteran, due to his nonservice connected Alzheimer's 
dementia, was unable to participate in pulmonary testing, the 
examiner did report that the veteran breathed comfortably and 
easily with a definite absence of respiratory distress. 
Normal lung sounds were appreciated throughout, without 
rales, rhonchi, or wheezes. The examiner found that the 
veteran required no oxygen therapy, and that neither cor 
pulmonale, right ventricular hypertrophy, nor pulmonary 
hypertension or acute respiratory failure was manifested. 
Thus, entitlement to a rating higher than 30 percent is 
denied.
 



Arthritis of the Cervical Spine at C5-6
with Sensory Manifestations of the Right Arm
 
The veteran's service-connected cervical spine disability is 
currently evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Code 5003.  
 
Since the veteran's claim for an increased rating was 
initiated in May 1997, the criteria for rating disc disease 
and disabilities of the spine, generally were revised while 
the appeal was pending effective September 23, 2002 and 
September 26, 2003, respectively. 
 
In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), and where relevant, the Board will apply the old 
criteria for rating spine disorders to that period pre-dating 
the effective dates of the change in criteria, and the new 
rating criteria for evaluating spinal disorders to that 
period effective the dates of the changes.
 
Under 38 C.F.R. § 4.71a, Code 5293 (2002) a 20 percent rating 
was in order for a moderate intervertebral disc syndrome, 
with recurring attacks. A 40 percent rating required a severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief. 
 
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved. 
See 38 C.F.R. § 4.71a, Code 5003. Limitation of motion must 
be objectively confirmed by findings such a swelling, muscle 
spasm, or satisfactory evidence of painful motion.   Id.
 
The criteria in effect prior to September 23, 2002 included 
38 C.F.R. § 4.71a, Code 5290 for ratings based on limitation 
of cervical spine motion. A maximum 30 percent rating was 
warranted for a severe limitation of motion. Under Code 5287, 
a 40 percent rating was available for unfavorable cervical 
ankylosis.
 
Code 5293 was revised effective September 23, 2002. The new 
Code provides that an intervertebral disc syndrome is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
rating. The revised Code 5293 provides that a 40 percent 
evaluation is warranted for an intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months. 
 
Note (1) to revised Code 5293 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to an intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. Note (2) provides that when evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using criteria for the most appropriate 
orthopedic diagnostic code or codes. Evaluate neurologic 
disabilities separately using criteria for the most 
appropriate neurologic diagnostic code or codes. 
 
The revised criteria effective September 26, 2003 include 38 
C.F.R. § 4.71a, Code 5243, which provides that intervertebral 
disc syndrome is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25. 38 C.F.R. § 4.71a.
 
Under the General Rating Formula for Diseases and Injuries of 
the Spine the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. A 40 percent rating is 
warranted for unfavorable ankylosis of the entire cervical 
spine. A 30 percent evaluation requires either forward 
flexion of the cervical spine to 15 degrees of less, or 
favorable ankylosis of the entire cervical spine. 38 C.F.R. 
§ 4.71a. See Codes 5237 and 5242 (effective September 26, 
2003). 
 
Ankylosis is the immobility and consolidation of a joint. 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).
 
When assigning a disability rating it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements. See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995). Under 38 C.F.R. §§ 4.40 and 
4.45, the rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, as supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion. Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled. A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.
 
The service medical records include a July 1968 X-ray report 
showing the presence of cervical spina bifida occulta. 
 
A July 1972 VA X-ray report shows cervical spine minimal disc 
space narrowing.
 
An April 1973 rating decision granted service connection for 
cervical spine arthritis and right arm sensory 
manifestations. A 10 percent rating was assigned pursuant to 
Code 5003. The rating was increased to 20 percent by the RO 
in August 1973. The veteran did not perfect an appeal to 
either decision. 
 
The veteran sought an increased rating for his service-
connected disorder in May 1997. 
 
The report of an August 2002 VA muscles examination shows 
that the veteran complained of monthly pain from his elbow to 
his fingers on the right side. No specific activity 
restriction was noted. He also complained of right hand 
numbness and weakness.  Complaints of cervical arthritic 
pain, which did not restrict his activities, were also 
reported. Examination showed the cervical spine to be 
nontender. Range of motion study revealed lateral bending to 
15 degrees bilaterally, extension to 35 degrees, flexion to 
25 degrees, and bilateral rotation to 30 degrees. No 
diminution with any range of motion test was reported with 
repetition . His right hand had full motion and strength. 
Normal sensation was reported throughout both upper 
extremities. Cervical osteoarthritis with radiculopathy was 
diagnosed. 
 
An August 2002 VA X-ray report shows findings of cervical 
spine spondylosis.
 
A December 2002 VA progress notes shows that the veteran's 
neck pain from cervical spondylosis was well-controlled with 
Etodolac.
 
The veteran was afforded a VA examination in August 2006. He 
was noted to have developed Alzheimer's dementia two years 
earlier. The examiner noted that the veteran was poor at 
following instructions and was either unwilling or unable to 
assist the examiner throughout the examination. Range of 
motion testing of the neck revealed 30 degrees of neck 
flexion, 0 degrees of extension, 15 degrees of lateral 
bending bilaterally, 30 degrees of rotation to the left, and 
0 rotation to the right. The veteran's wife informed the 
examiner that due to arthritis of the hands he was unable to 
feed himself. Overall lassitude, lack of responsiveness, 
weakened movement, and incoordination were all noted; 
however, these symptoms were attributed to the veteran's 
nonservice connected Alzheimer's dementia, and not to his 
cervical spine disorder. No cervical spine flare-ups were 
reported, and no incapacitating episodes were shown to have 
occurred in the past 12 months. The diagnoses included 
cervical spine osteoarthritis with no discernable current 
history of objective findings of related radiculopathy. 
 
An August 2006 addendum noted that there was no pain on range 
of motion testing or flare-ups, and no additional limitation 
associated with pain, fatigue, weakness, or lack of endurance 
following repetitive use. X-ray findings were reported to 
show marked degenerative disc disease of the lower cervical 
spine with bilateral foraminal stenosis. 
 
Increased Rating - Cervical Strain with Degenerative Joint 
Disease
 
The period prior to September 23, 2002
 
Based on the August 2002 VA examination findings the Board 
finds that a severe limitation of cervical motion was present 
thus warranting the assignment of a 30 percent rating.  This 
evidence also shows, however, that even when his complaints 
of pain are considered, the cervical spine was never 
ankylosed. A rating higher than 30 percent based on ankylosis 
under Code 5287 is therefore not warranted.
 
As to entitlement to a rating in excess of 30 percent, the 
August 2002 VA examination revealed normal bilateral upper 
extremity sensation. At that same examination an 
intervertebral disc syndrome was not diagnosed. As such, a 
rating in excess of 30 percent under Code 5293 was not for 
application.  Therefore, the evidence on file prior to 
September 23, 2002, did not demonstrate any neurological 
impairment which could be described as characteristic of a 
severe intervertebral disc syndrome. Consequently, even when 
functional loss due to pain, weakness or incoordination is 
considered, see VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998), 
an evaluation in excess of 30 percent under Code 5293 was not 
warranted. Indeed, for this particular period of time no 
functional loss was shown to be manifested. See August 2002 
VA examination report. 
 
Hence, there is no basis in the pre-September 23, 2002, 
record for the assignment of an evaluation in excess of 30 
percent for the veteran's service-connected cervical spine 
disorder under any applicable schedular provision. 
 
Accordingly, entitlement to a rating in excess of 30 percent 
for cervical spine at C5-6 with sensory manifestations of the 
right arm for the period prior to September 23, 2002, is 
denied.
 
The period from September 23, 2002
 
In the course of the above-discussed August 2006 VA 
examination the examiner opined that there was no discernable 
current history or objective findings of cervical 
radiculopathy. Thus, at no time during this period can 
symptomatology associated with the veteran's cervical spine 
be characterized as consistent with a severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief. Again, ankylosis was not shown. As such, for the 
period from September 23, 2002, to September 25, 2003, a 
rating higher than 30 percent for the veteran's cervical 
spine disorder under Codes 5287 or 5293 is not warranted. 
Further, in the absence of ankylosis, an increased rating is 
not in order under 38 C.F.R. § 4.71a, 5237 or 5242 (2006).
 
As for entitlement to an increased rating under the new 
criteria for an intervertebral disc syndrome the record is 
silent for any reference to incapacitating episodes of 
intervertebral disc syndrome which led a physician to 
prescribe bed rest. The August 2006 VA examination report 
notes that there had been no flare-ups or incapacitating 
episodes in the past 12 months. A 40 percent evaluation based 
on incapacitating episodes is therefore not warranted, 
38 C.F.R. § 4.71a, Code 5243, as such an evaluation is 
assignable only where there are incapacitating episodes with 
physician prescribed bed rest totaling at least four weeks 
but less than six weeks over the prior twelve months. It 
bears repeating that the preponderance of the evidence is 
against finding that the appellant has an intervertebral disc 
syndrome. See August 2006 VA examination report. 
 
With respect to separately evaluating the orthopedic and 
neurological manifestations of the veteran's cervical strain 
with degenerative joint disease, this would not result in a 
rating higher than 30 percent. The veteran does not have an 
identifiable service-connected cervical neurological 
component, and in the course of various examinations no 
examiner has found the presence of cervical radiculopathy. At 
the most, the evidence of record includes some subjective 
reports of radicular pain. 38 C.F.R. § 4.124a, Codes 8510-
8513 (2006). 
 
Therefore, since September 23, 2002, the preponderance of the 
evidence is against the assignment of a rating in excess of 
30 percent for cervical spine at C5-6 with sensory 
manifestations of the right arm, whether on the basis of 
separately evaluating the orthopedic and neurological 
components of the disorder; or on the basis of cervical 
ankylosis. The veteran's claim for a rating in excess of 30 
percent for cervical spine at C5-6 with sensory 
manifestations of the right arm for the period from September 
23, 2002, is therefore denied.
 
Finally, in reaching these increased rating decisions, the 
Board considered the doctrine of reasonable doubt, however, 
except as otherwise noted, the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application.   Gilbert.  
 

ORDER
 
Entitlement to service connection for diverticulitis is 
denied.  
 
Entitlement to a rating in excess of 30 percent for residuals 
of a gunshot wound of the right chest and lung, with 
resection of the fifth rib, is denied. 
 
A 30 percent rating is granted for arthritis of the cervical 
spine at C5-6 with sensory manifestations of the right arm, 
subject to the laws and regulations governing the payment of 
monetary awards.


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


